In this proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard Lowe, III, J.], entered September 7, 1995), decision after fair hearing by respondent State Department of Social Services dated September 29, 1994, upholding a determination of *148respondent New York City Department of Human Resources which denied petitioner’s application for burial expenses pursuant to Social Services Law § 141 for failure to timely provide the required documentation, unanimously annulled, on the law and the facts, without costs, the petition granted, and the municipal respondent directed to make reimbursement for the subject burial expenses.
Under the facts of this case, wherein petitioner went to the respondent agency the day after her mother’s death and applied that day for reimbursement of burial expenses, respondent was clearly on notice of the valid claim, upon which benefits should have been granted. Concur—Murphy, P. J., Williams, Tom and Mazzarelli, JJ.